DETAILED ACTION
For the claims dated 12/20/2021, claims 1 – 4, 6 – 10 and 13 - 22 have been presented for examination.  Claims 1, 8, 15, 19 and 22 are currently amended.  Claims 5 and 11 – 12 are cancelled.
After Examiner’s amendment, claims 1 – 4, 6 – 10 and 13 – 18 and 20 have been presented for examination.  Claims 1, 4, 8, 15 and 18 are currently amended.  Claims 5, 11 – 12, 19 and 21 - 22 are cancelled.
This office action is in response to submission of the amendments on 12/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Formal Matters
Applicant’s amendments overcome the objection to claim 22.  Therefore the objection is withdrawn.

Response to Rejections under 35 U.S.C. § 103
The Examiner’s amendments overcome the prior art rejections.  Therefore they are withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney of Record Micheal Jones on 02/18/2022 (see Interview Summary).
The application has been amended as follows: 

1.	(Currently Amended) A method of testing a quantum program, comprising:




preparing an entangled state from an initial state;
acting a quantum program under test to half of the entangled state;
acting an adjoint of a quantum program defining expected behavior on the half of the entangled state;
unpreparing the entangled state; and
verifying the quantum program under test based on a comparison of the unprepared entangled state and the initial state.

4.	(Currently Amended) The method of claim 1, wherein the initial state is an all zeros state.


preparing an entangled state from an initial state;
acting a quantum program under test to 
acting an adjoint of a quantum program defining expected behavior on the half of the entangled state;
unpreparing the entangled state; and
determining the correctness of the quantum program under test based on a comparison of the unprepared entangled state and the initial state.

15.	(Currently Amended) A system, comprising: 
a quantum computing device; and
a classical computing device in communication with the quantum computing device and adapted to perform a method, the method comprising:
testing correctness of a quantum program by 



preparing an entangled state from an initial state;
acting a quantum program under test to half of the entangled state;
acting an adjoint of a quantum program defining expected behavior on the half of the entangled state;
unpreparing the entangled state; and
 based on a comparison of the unprepared entangled state and the initial state.

18.	(Currently Amended) The system of claim 15, wherein the the initial state is an all zeros state.

19.	(Cancelled)

21.	(Cancelled)

22.	(Cancelled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Claim 8 recites “one or more computer-readable media storing computer-executable instructions” which does not amount to signals per se in view of “propagating carrier waves or signals per se” being explicitly excluded in the disclosure (see Page 18, Bottom “Computer-readable media include tangible computer--readable memory or storage devices, such as memory 420 and/ or storage 440, and do not include propagating carrier waves or signals per se (tangible computer-readable memory or storage devices do not include propagating carrier waves or signals per se)”).

None of the prior art of record taken together or in combination discloses the claim 1 (and similarly for claim 8 and 15) method, comprising: preparing an entangled state from an initial state; acting a quantum program under test to half of the entangled state; acting an adjoint of a quantum program defining expected behavior on the half of the entangled state; unpreparing the entangled state; and verifying the quantum program under test based on a comparison of the unprepared entangled state and the initial state, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

Omer, B. “Quantum Programming in QCL” teaches the general workflow of the claim 1. However does not appear to explicitly disclose determining the correctness of the quantum program under test based on a comparison of an unprepared entangled state and an initial state, or based on a half of qubits.

Schuchman et al. “A Program Transformation and Architecture Support for Quantum Uncomputation” teaches unpreparing an entangled state. However does not appear to explicitly disclose determining the correctness of the quantum program under test based on a comparison of an unprepared entangled state and an initial state, or based on a half of qubits.

Bergfeld et al. “A Decidable Dynamic Logic for Quantum Reasoning” teaches build a machine to decide whether a quantum program executed on an input-state satisfying a given precondition will necessarily terminate in an output-state satisfying a given postcondition. However does not appear to explicitly disclose determining the correctness of the quantum program under test based on a comparison of an unprepared entangled state and an initial state, or based on a half of qubits.

Bruns et al. “Witnessing random unitary and projective quantum channels: Complementarity between separable and maximally entangled states” teaches that the Choi-Jamiołkowski isomorphism provides a one-to-one correspondence between quantum channels and bipartite states which characterizes a quantum process completely, therefore properties of quantum operations can directly be linked to their bipartite state representatives. However does not appear to explicitly disclose determining the correctness of the quantum program under test based on a comparison of an unprepared entangled state and an initial state, or based on a half of qubits.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148




/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148